IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Deborah A. Koch,                                :
                        Petitioner              :
                                                :
                 v.                             :    No. 402 C.D. 2018
                                                :    Submitted: July 13, 2018
State Civil Service Commission,                 :
(The Housing Authority of                       :
Northumberland County),                         :
                    Respondent                  :


BEFORE:          HONORABLE P. KEVIN BROBSON, Judge
                 HONORABLE PATRICIA A. McCULLOUGH, Judge
                 HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                          FILED: December 7, 2018


                 This matter is a petition for review filed by Deborah A. Koch (Koch),
pro se, appealing a February 16, 2018 adjudication issued by the State Civil Service
Commission (Commission) pursuant to the Civil Service Act (Act)1 in which the
Commission ordered the Northumberland County Housing Authority (Authority) to
pay Koch $24,254.04. For the reasons set forth below, we affirm.
                 The Commission’s February 16, 2018 adjudication was issued to
enforce compliance with an adjudication that the Commission had issued on June
11, 2015. In its June 11, 2015 decision, the Commission determined that Koch did
not voluntarily resign from her position with the Authority and ordered that the


1
    Act of August 5, 1941, P.L. 752, as amended, 71 P.S. §§ 741.1-741.1005.
Authority “reimburse [Koch] the wages and emoluments which she would have
received if she had been employed by the [Authority] from March 31, 2014 to
January 10, 2015, less any wages earned and any benefits received by [Koch] under
the Public Laws of Pennsylvania.” (6/11/15 Commission Adjudication and Order at
11-12, Supplemental Reproduced Record (Supp. R.R.) at 320b-321b.) Both the
Authority and Koch appealed the June 11, 2015 adjudication to this Court and those
cross-appeals were docketed at Nos. 1142 C.D. 2015 and 1404 C.D. 2015. The
Authority contended in its appeal that the Commission erred in ruling that Koch did
not voluntarily resign and in awarding her back pay from March 31, 2014 to January
10, 2015. Koch in her appeal asserted, inter alia, that the Commission erred in
declining to consider claims for discrimination and for recalculation of her wages
based on the contention that her position with the Authority was misclassified and
she was entitled to be paid at a higher pay grade. (Koch Br. in Nos. 1142 C.D. 2015
and 1404 C.D. 2015 at 15-16, 18-20.) Koch also argued in that appeal that she was
entitled to damages for stress and mental anguish and for financial losses beyond her
lost wages and emoluments for the March 31, 2014 to January 10, 2015 period. (Id.
at 16-17, 20-21.) On May 19, 2016, this Court issued a decision rejecting both the
Authority’s and Koch’s arguments and affirming the Commission’s June 11, 2015
decision. Northumberland County Housing Authority v. State Civil Service
Commission (Koch) (Koch I), (Pa. Cmwlth., Nos. 1142 C.D. 2015 and 1404 C.D.
2015, filed May 19, 2016).
             Following this Court’s affirmance of the June 11, 2015 decision and the
return of the record to the Commission, the Authority did not comply with the
Commission’s order, and Koch requested that the Commission enforce its June 11,
2015 order. (2/16/18 Commission Adjudication and Order at 3-4 ¶¶7-10, Supp. R.R.


                                         2
at 300b-301b.) The Commission held a compliance hearing on July 31, 2017, and
on February 16, 2018, issued an adjudication holding that the Authority “has no
legitimate reason to continue its refusal to comply with this Commission's June 11,
2015 Order” and that “the correct amount to fairly and appropriately reimburse
Deborah Koch for the wages and emoluments which she would have received if she
had been employed by the [Authority] from March 31, 2014 to January 10, 2015,
less any wages earned and any benefits received by [her] under the Public Laws of
Pennsylvania, is $24,254.04.” (Id. at 9, 12, Supp. R.R. at 306b, 309b.) The
Commission based this calculation on the fact that Koch’s gross wages for the March
31, 2014 to January 10, 2015 period were $24,665.65, deducting from that amount
the $8,112.00 in unemployment benefits that Koch had received and adding in
$7,700.39 in pension contributions, accrued vacation and medical insurance. (Id. at
9-11, Supp. R.R. at 306b-308b.) The Commission accordingly ordered the Authority
“to pay Deborah Koch the sum of $24,254.04, less any appropriate deductions and/or
required payroll withholding.” (Id. at 12, Supp. R.R. at 309b.) Koch has appealed
the February 16, 2018 order to this Court. The Authority did not file any appeal
from this order.2

2
  Our review of a decision of the Commission is limited to determining whether constitutional
rights have been violated, whether errors of law have been committed, or whether the findings of
the agency are supported by substantial evidence. Florian v. State Civil Service Commission, 832
A.2d 1171, 1175-76 n.7 (Pa. Cmwlth. 2003). The Authority has filed an application to quash
Koch’s appeal. This application is not based on any jurisdictional or other defect in the appeal
itself. Rather, the only grounds that it asserts for quashing the appeal are the same arguments that
the Authority sets forth in its brief on the merits. Indeed, the motion to quash, filed on the same
day as the Authority’s brief on the merits, largely consists of verbatim or near verbatim repetition
of the Authority’s merits brief in numbered paragraphs. While the Authority’s argument that
Koch’s appeal is barred by this Court’s decision in Koch I is grounds for affirming the
Commission’s February 16, 2018 order and the Court does not condone Koch’s attempts to re-
litigate the issues in this case, it does not appear that Koch is the only party prolonging this
litigation and seeking to re-litigate issues. Although the Commission found that the Authority “has
                                                 3
                Before this Court, Koch does not contend that the Commission made
any error with respect to her actual salary, the amount of unemployment benefits
that she received or the amount of her lost pension, vacation and medical insurance
benefits for the period of March 31, 2014 to January 10, 2015. Rather, she argues
that the Commission erred in failing to order the Authority to compensate her for
emotional distress and financial losses other than lost wages and emoluments for the
March 31, 2014 to January 10, 2015 period, and asserts that she has claims against
the Authority for discrimination under various statutes and for reclassification of the
position that she held with the Authority. All of these arguments fail because they
are barred by this Court’s decision in Koch I and the doctrine of law of the case.
               Under the doctrine of law of the case, when an issue has been raised in
an appellate court and has been finally decided in a prior appeal, the appellate court
should not entertain re-litigation of the issue or revisit that ruling in a subsequent
appeal in the case. Peden v. Gambone Brothers Development Co., 798 A.2d 305,
310-11 (Pa. Cmwlth. 2002); Pope & Talbot, Inc. v. Unemployment Compensation
Board of Review, 719 A.2d 1125, 1130 (Pa. Cmwlth. 1998); True Railroad
Associates, L.P. v. Ames True Temper, Inc., 152 A.3d 324, 336-37 (Pa. Super. 2016).
Koch raised each of the issues that she argues here in her prior appeal, and this Court

no legitimate reason” for noncompliance with the Commission’s order (2/16/18 Commission
Adjudication and Order at 9, Supp. R.R. at 306b) and the Authority did not appeal that judgment,
it appears that, at least at the time of the briefs in this appeal, the Authority had not yet paid Koch
the $24,254.04 that it owes her. (See Petitioner’s Br. at 55-56.) In addition, the Authority
specifically states in its brief that it is continuing to litigate a collateral proceeding that it filed
against Koch in the Northumberland County Court of Common Pleas based on an alleged
settlement of Koch’s claims before the Commission (Respondent’s Br. at 20 n.4), even though the
Commission held that there was no such settlement in its February 16, 2018 Adjudication and
Order and the Authority did not appeal that ruling. (2/16/18 Commission Adjudication and Order
at 4 ¶1, 8-9, Supp. R.R. at 301b, 305b-306b.) The Authority’s application to quash this appeal is
therefore denied.


                                                   4
rejected each of those arguments. In Koch I, this Court discussed and explained why
Koch’s claims for discrimination and for reclassification of her position were
properly denied by the Commission. Koch I, slip op. at 7-8. In addition, the Court
specifically upheld the remedy ordered by the Commission of back pay less wages
earned and benefits received for the period March 31, 2014 to January 10, 2015,
rejecting both the Authority’s arguments and Koch’s claims for damages and
compensation beyond that remedy. Id. at 8-11. Koch has not alleged or shown any
exceptional circumstances, such as an intervening change in the controlling law or a
substantial change in the facts out of which the litigation arises, that could permit
departure from the law of the case doctrine. Her attempts to re-litigate her claims
for additional damages and other remedies beyond those awarded by the
Commission, her claims of discrimination, and her reclassification claims are
therefore barred and these claims cannot constitute grounds for reversal of the
Commission’s February 16, 2018 adjudication.               Peden, 798 A.2d at 310-11;
Mountain View Condominium Association v. Bomersbach, 734 A.2d 468, 471 (Pa.
Cmwlth. 1999), appeal dismissed as improvidently granted, 768 A.2d 1104 (Pa.
2001); Pope & Talbot, Inc., 719 A.2d at 1130.
              Moreover, Koch’s contentions that she is entitled to compensation
beyond the back pay and benefits awarded by the Commission would fail even if
they were considered on the merits. Under Section 952 of the Act,3 the only

3
 Added by the Act of June 26, 1989, 71 P.S. § 741.952. Section 952(c) provides:
               (c) In the case of any employe removed, furloughed, suspended, or
               demoted, the commission may modify or set aside the action of the
               appointing authority. Where appropriate, the commission may order
               reinstatement, with the payment of so much of the salary or wages
               lost, including employe benefits, as the commission may in its
               discretion award.
71 P.S. § 741.952(c).

                                              5
monetary relief that the Commission can award is back pay and lost employee
benefits. 71 P.S. § 741.952(c); Szablowski v. State Civil Service Commission
(Pennsylvania Liquor Control Board), 111 A.3d 256, 267 n.13 (Pa. Cmwlth. 2015);
Florian v. State Civil Service Commission, 832 A.2d 1171, 1178 (Pa. Cmwlth.
2003); Elias v. Department of Public Welfare, Polk Center, 511 A.2d 887, 893 (Pa.
Cmwlth. 1986). The Commission therefore did not err in limiting its remedy to back
pay and benefits for the March 31, 2014 to January 10, 2015 period.
            Koch also argues that the Commission erred in requiring her to make
“repayment” of the unemployment compensation benefits that she received.
(Petitioner’s Br. at 27, 32, 49-50.) Contrary to Koch’s assertion, however, the
Commission did not order her to repay any unemployment benefits or repay any
amount to anyone. Rather, the Commission reduced the amount that the Authority
is required to pay her by offsetting the unemployment compensation that she
received. (2/16/18 Commission Adjudication and Order at 9-12, Supp. R.R. at 306b-
309b.) To the extent that Koch in this argument is challenging this offset of her
unemployment benefits in calculating the back pay that the Authority owes, it fails
for the same reasons as her other arguments. The Commission ruled in its June 11,
2015 decision that “any benefits received by [Koch] under the Public Laws of
Pennsylvania” for the March 31, 2014 to January 10, 2015 period would be deducted
in calculating the back pay that the Authority owed her. (6/11/15 Commission
Adjudication and Order at 12, Supp. R.R. at 321b.) In her appeal of that decision,
Koch asserted the same arguments concerning unemployment benefits that she
makes here. (Koch Br. in Nos. 1142 C.D. 2015 and 1404 C.D. 2015 at 18.) This
Court in affirming the remedy ordered by the Commission necessarily rejected
Koch’s argument concerning deduction of unemployment benefits. We are therefore


                                        6
barred by the doctrine of law of the case from considering that issue here. Peden,
798 A.2d at 310-11; Mountain View Condominium Association, 734 A.2d at 471;
Pope & Talbot, Inc., 719 A.2d at 1130. In any event, the Commission’s deduction
of unemployment benefits was proper. The law is clear that income or funds
received by the removed employee as a result of the improper removal must be offset
against the income from the civil service position in calculating a back pay award.
Elias, 511 A.2d at 893.
             Accordingly, we affirm the February 16, 2018 Commission order.



                                    __________ ___________________________
                                    JAMES GARDNER COLINS, Senior Judge




Judge Fizzano Cannon did not participate in the decision in this case.




                                         7
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Deborah A. Koch,                       :
                   Petitioner          :
                                       :
            v.                         :   No. 402 C.D. 2018
                                       :
State Civil Service Commission,        :
(The Housing Authority of              :
Northumberland County),                :
                    Respondent         :


                                  ORDER


            AND NOW, this 7th day of December, 2018, the order of the State Civil
Service Commission in the above-captioned matter is AFFIRMED. The application
of Respondent Northumberland County Housing Authority to quash the appeal is
DENIED.




                                   __________ ___________________________
                                   JAMES GARDNER COLINS, Senior Judge